Citation Nr: 9933441	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-30 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen claims for service connection for a cervical disorder 
and for otitis externa.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar and dorsal spines.  

3.  Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  He served during World War II and his decorations 
include the American Theater Service Medal, the European 
African Middle Eastern Theater Service Medal, the World War 
II Victory Medal, and 3 Overseas Service bars.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for vertigo, degenerative disease of the dorsal and lumbar 
region, and cervical dislocation, and the RO determined that 
new and material evidence had not been presented to reopen a 
claim for service connection for otitis externa.  


REMAND

Having reviewed the record, the Board has determined that the 
instant claims are not yet ready for adjudication on appeal.  
In a statement dated January 1996, the veteran instituted 
these claims and indicated that he had a long history of 
treatment at the San Juan VAMC.  Thereafter, the RO requested 
copies of medical treatment records from that facility for 
the period of 1946-1947.  The VAMC responded that there were 
no records for outpatient services between 1946 and 1947, but 
only for the period of 1969 to the present.  It was noted 
that if these records were needed, additional forms should be 
sent.  The record includes VA outpatient records for the 
period of 1995-1996, however, records for the period of 1969 
to 1995 and for the period of 1996 to the present time have 
yet to be sought or associated with the claims folder.  
Therefore, the Board has determined that it is necessary to 
remand the instant claims in order that these records may be 
sought.  In doing so, the Board notes that VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits. Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
the Board's view, therefore, a remand is in order at this 
time as VA has been put on notice of the existence of 
additional VA treatment records which have not yet been 
sought or received.  

The Board notes that in October 1962, service connection was 
denied for a disability of the cervical spine.  That rating 
decision became final as an appeal was not perfected thereon, 
in accordance with 38 U.S.C.A. § 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 20.200 (1999).  On remand, the RO will 
have the opportunity to adjudicate the issue of service 
connection for cervical dislocation on the basis of new and 
material evidence, based on the final prior denial of October 
1962.  The veteran will be afforded an appropriate statement 
of the case thereon as well as the opportunity to present 
evidence and argument with regard to this issue. 

Accordingly, these claims are REMANDED for the following 
actions:

1.  The RO should contact the VAMC in San 
Juan, Puerto Rico, where the veteran has 
a "long history" of treatment, in order 
to request copies of his outpatient and 
other treatment records for the period of 
1969 to the present time.  Upon receipt, 
these records should be associated with 
the claims folder, apart from those 
records which have already been 
associated therewith.  

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims based on all the evidence which is 
now of record, in order to determine 
whether a favorable outcome may be 
warranted, to include adjudication of the 
issue of whether new and material 
evidence has been presented to reopen a 
claim for service connection for a 
cervical spine disorder in lieu of the 
claim for service connection for cervical 
dislocation.  If the decisions remain 
adverse, the RO should provide the 
appellant and his representative with an 
appropriate Supplemental Statement of the 
Case which discusses all of the pertinent 
laws and regulations, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the claims 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further development 
and to ensure compliance with due process considerations.  
The Board intimates no opinion as to the ultimate outcome of 
the claims on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












